Citation Nr: 0827287	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the right lower extremity.

2.  Entitlement to service connection, to include on a 
secondary basis, for heart disease, to include paroxysmal 
atrial fibrillation and arrhythmia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Although a fiduciary has been appointed, the fiduciary is not 
prosecuting the appeal.

The record shows that in response to his disagreement with a 
January 2005 rating decision, the veteran was issued a 
statement of the case (SOC) in November 2005 addressing the 
following issues:  entitlement to higher initial disability 
ratings for diabetic peripheral neuropathy of the right and 
left upper extremities; entitlement to a higher rating for 
diabetes mellitus with retinopathy and erectile dysfunction; 
entitlement to service connection for hypertension; 
entitlement to service connection for depression; and 
entitlement to service connection for glaucoma.  Thereafter, 
no further communication with respect to the above issues was 
received from the veteran, his fiduciary, or any 
representative within 60 days of the issuance of the SOC, or 
within one year of notice of the January 2005 rating action.

In August 2006, the veteran argued that his hypertension and 
depression are secondary to his diabetes.  In April 2007 the 
veteran was advised, through his fiduciary, to clarify 
whether he was submitting claims to reopen those two matters.  
He was also advised that to reopen, he must submit new and 
material evidence.  The record shows that no response has 
been received from the veteran, his fiduciary, or his 
representative.
 
The issue of entitlement to service connection for heart 
disease, to include paroxysmal atrial fibrillation and 
arrhythmia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's diabetic peripheral neuropathy of the right leg 
is not manifested by more than mild incomplete paralysis of 
the sciatic nerve. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right leg have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the April 2006 rating 
action from which this portion of the appeal originates, VA 
provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in February 
2006 and March 2006 correspondences.  The March 2006 
communication provided notice of the information and evidence 
necessary to substantiate the effective date to be assigned 
in the event an increased rating was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 38 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the February 2006 and March 2006 
correspondences essentially provided the type of notice 
required by Vasquez-Flores.  The February 2006 letter 
informed him that the evidence must show that his claimed 
disorder had become worse, and he was advised that he could 
submit evidence showing the claimed disorder had increased in 
severity.  He was informed that he could submit his own 
statement to this effect, and that the statement should 
address his symptoms, their frequency and severity, "and 
other involvement, extension and additional disablement 
caused by" his disorder.  In effect, the correspondence 
advised him that relevant evidence included that tending to 
show all aspects of disablement.

The March 2006 correspondence explained how disability 
ratings are assigned, and informed the veteran that evidence 
showing an impact on employment is relevant to the assigned 
evaluation.  The correspondence also advised him that 
statements from others concerning the effect of his 
disability would be relevant to the rating assigned.

Even assuming that the February 2006 and March 2006 notice 
letters did not properly advise the veteran as to the effect 
of the worsening on his employment and daily life, the Board 
finds that he has demonstrated actual notice of the need for 
evidence showing such an effect.  In this regard, the record 
shows that when examined by VA in March 2006, he volunteered 
information as to how his disorder was affecting his 
capabilities and his employment.  The Board finds that his 
statements to the examiner demonstrate that he is well aware 
of the need for evidence showing the impact of his disorder 
on both his daily life and employment.  Consequently, the 
Board finds that any prejudice flowing from the failure of 
the February 2006 and March 2006 correspondences to provide 
such notice has been rebutted.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded a VA examination in March 2006.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected diabetic peripheral neuropathy of the right 
leg.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

Service connection for diabetic peripheral neuropathy of the 
right lower extremity was granted in an October 2005 rating 
decision.  The disorder was assigned an initial 10 percent 
evaluation effective February 16, 2005.  The veteran did not 
appeal the October 2005 rating decision.  The 10 percent 
evaluation has remained in effect since that time.

VA treatment records for 2004 to January 2007 note that at 
one point the veteran was a supervisor, but apparently 
thereafter was assigned manual labor.  The only factors 
mentioned by the veteran as impacting his employment were 
speech problems and medication for a number of medical 
conditions.  He reported experiencing pain and tingling in 
the right leg.  His deep tendon reflexes were normal, but he 
demonstrated decreased sensation in a stocking glove pattern.  
He had no focal motor deficits, and his strength was full.  
Electrodiagnostic studies were normal.  

The report of an August 2004 VA cardiovascular examination of 
the veteran showed that he exhibited normal deep tendon 
reflexes at the knee, and diminished reflexes at the ankle.  
The veteran's gait and right leg sensation were normal. 

At a July 2005 VA examination, the veteran reported missing 
about one week of work in June 2005 for a variety of health 
causes, with the loss of about 12 days in 2004 due to 
unspecified medical causes.

The veteran attended VA endocrinologic and neurologic 
examinations in September 2005.  He reported numbness and 
tingling in his right leg, for which he was not receiving 
treatment.  He explained that he was unable to load and 
unload trucks at work because of weakness and shortness of 
breath.  The veteran reported the impact of the disorder as, 
in combination with his other diabetes complications, 
rendering it difficult to drive a truck.  Physical 
examination revealed that deep tendon reflexes in the knees 
were normal, but were absent at the ankles.  There was 
diminished sensation to pinprick below the knee, with no 
muscle wasting or atrophy.  Range of right knee motion was 
full, and ankle motion was decreased; he was able to 
dorsiflex the ankle to 25 degrees, and plantar flex to 25 
degrees.  The examiner diagnosed the veteran as having 
peripheral neuritis, of moderate disability.  

The veteran attended a VA neurologic examination in March 
2006.  He reported numbness and tingling in his right leg, as 
well as a limp.  He explained that he was employed on light 
duty because of his legs.  Physical examination showed 
diminished sensation to pinprick in the entire leg.  There 
was no evidence of motor impairment, or of atrophy or muscle 
wasting.  The examiner noted that the condition interfered 
with the veteran's daily activities to the extent that he 
limped and experienced leg numbness.  The examiner concluded 
that the right leg condition resulted in moderate difficulty 
for the veteran in performing work duties.

Analysis

The RO evaluated the veteran's diabetic peripheral neuropathy 
of the right leg as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  That code provides for a 10 
percent rating where there is mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is assignable for 
moderate incomplete paralysis the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 10 percent for the veteran's diabetic 
peripheral neuropathy of the right leg is not warranted.  In 
this regard, the record shows that the veteran's primary 
symptom associated with the disorder is decreased sensation 
in the right leg.  He also has occasionally demonstrated 
decreased to absent ankle reflexes.  Notably, however, none 
of those findings have been accompanied by clinically 
significant impairment in his extremity.  His knee function 
is full, and although his ankle motion is somewhat 
restricted, he clearly retains substantial to nearly full 
motion in that joint.  (According to 38 C.F.R. § 4.71a, Plate 
II, normal ankle dorsiflexion is to 20 degrees, and normal 
plantar flexion is to 45 degrees.)  

Moreover, his treating clinicians have noted the absence of 
any focal motor deficits, and although he reported a limp at 
his March 2006 examination, both that examiner and the 
September 2005 examiner noted the absence of any muscle 
wasting, atrophy, or motor deficits.  The Board notes that 
although the September 2005 examiner described the right leg 
disorder as involving "moderate" disability, and the March 
2006 examiner indicated that the disorder resulted in 
"moderate" difficulty with employment.  Neither examiner 
actually indicated that the veteran's symptoms were 
compatible with "moderate" incomplete paralysis.  In any 
event, the Board points out that the use of terminology such 
as "moderate" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

In the Board's opinion, given the evidence showing the 
consistent absence of any atrophy or muscle wasting, and the 
opinions of the examiners (despite decreased sensation, 
decreased ankle reflexes, and complaints of a limp) that the 
veteran's disorder does not involve motor dysfunction, the 
veteran's disorder is more accurately characterized as 
productive of mild incomplete paralysis than moderate 
incomplete paralysis.  The record consequently does not 
support assignment of an increased rating.

Accordingly, the Board concludes that an increased rating is 
not warranted for the diabetic peripheral neuropathy of the 
right leg.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran reports that his right leg 
peripheral neuropathy, in combination with his many other 
disorders, has resulted light duty restrictions at work.  The 
record shows that his job duties have changed from supervisor 
to manual labor.  Nevertheless, the record shows that he has 
numerous other disorders which clearly impact more on his 
employment.  For example, the veteran himself reported to 
treating clinicians that his speech problems and medications 
used for other disorders are primarily responsible for the 
problems he encountered at his job.  At his July 2005 
examination, the veteran reported missing up to about 12 days 
in a year due to medical causes, but did not identify the 
right leg as one of those conditions.  Given that the veteran 
also denied receiving regular treatment for his disorder, the 
Board finds that the evidence does not suggest that the right 
leg disorder markedly interferes with his employment.

In addition, there is no evidence that his diabetic 
peripheral neuropathy of the right leg has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports and recent treatment records which 
document findings clearly consistent with no more than a 10 
percent evaluation, and concludes that the underlying level 
of severity for the veteran's disorder has remained at the 10 
percent level during the period from the filing of the claim 
for an increased rating.



ORDER

Entitlement to an increased rating for diabetic peripheral 
neuropathy of the right leg is denied.



REMAND

The veteran contends that his heart disease, including 
paroxysmal atrial fibrillation and arrhythmia, is secondary 
to his service-connected diabetes mellitus.  

Service medical records document complaints of chest pains 
and of his heart "getting numb"; his complaints were 
thought to possibly represent psychosomatic symptoms.  Post-
service medical records on file document the presence of 
paroxysmal atrial fibrillation and arrhythmia.  The records 
are less clear as to the nature of an underlying heart 
disease.  A September 2005 VA examiner suggested that that 
the veteran had coronary artery disease.

The veteran was examined by VA in July 2005, at which time 
the examiner concluded that the veteran's paroxysmal atrial 
fibrillation and arrhythmia were not due to diabetes 
mellitus; his rationale is unclear, but he appears to have 
based his conclusion on the understanding that the diabetes 
developed at a later point than the above conditions.  Even 
if true, the examiner failed to address whether the service-
connected diabetes mellitus chronically worsened the claimed 
disorders.  See generally, Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The Board is of the opinion that remand 
for a more complete medical opinion is warranted.

The veteran attended a VA examination in September 2005.  As 
already noted, the examiner believed the veteran did have 
coronary artery disease.  The examiner did not address the 
etiology of that disorder.  Instead, he indicated that the 
veteran should undergo an echocardiogram to "further 
elaborate on the diagnosis of" coronary artery disease.  The 
Board notes that the veteran did undergo stress 
echocardiography in November 2006, which perhaps provided the 
diagnostic information the examiner felt was missing.  
Regardless, the veteran was never examined by VA after 
September 2005 to determine the etiology of any heart 
disease.  Under the circumstances, the Board is of the 
opinion that further VA examination is required.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record shows that the veteran was issued a letter in June 
2005 which advised him of the information and evidence 
necessary to substantiate service connection on a secondary 
basis.  Neither that correspondence, nor any other on file, 
advised him of what information and evidence was necessary to 
substantiate his claims on a primary basis (that is, as 
related to his period of service).  Given the service medical 
records documenting symptoms of chest pain and a feeling of 
heart numbness, the Board finds that the theory of primary 
service connection is reasonably raised by the record, and 
that the veteran is entitled to 38 U.S.C.A. § 5103(a)-
compliant notice as to that theory.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006). 

The Board also notes that the veteran was not provided with 
the text of 38 C.F.R. § 3.310 in either the SOC, or in any 
supplemental statement of the case.  On remand, the RO should 
rectify this oversight.  See 38 C.F.R. §§ 19.29 and 19.31.

The Board lastly notes that an August 2001 VA treatment 
record indicates that the veteran was placed on medication 
for atrial fibrillation around 1998 by Dr. Baldwin with St. 
Paul Hospital.  Records from Dr. Baldwin or the referenced 
hospital are not on file.  As they appear relevant to the 
issue remaining on appeal, they should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must inform the veteran as to the 
information and evidence needed to 
establish service connection on a primary 
basis.  The letter should also 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
Dr. Baldwin and the St. Paul Hospital, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records, 
to include from Dr. Baldwin and from the 
St. Paul Hospital, which have not already 
been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's heart disease, 
paroxysmal atrial fibrillation, and 
arrhythmia.  All indicated studies, to 
include an echocardiogram (if deemed 
warranted and if the veteran consents) 
should be performed.  With respect to any 
heart disease found, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the heart disease is etiologically 
related to service, or was present within 
one year of his discharge therefrom.  The 
examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
heart disease was caused or chronically 
worsened by the veteran's diabetes 
mellitus.  With respect to paroxysmal 
atrial fibrillation and arrhythmia, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that those disorders are etiologically 
related to service or were caused or 
chronically worsened by the veteran's 
diabetes mellitus.  The rationale for all 
opinions expressed should be explained.  
The veteran's claims files must be made 
available to the examiner.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include citation to the versions of 
38 C.F.R. § 3.310 in effect immediately 
prior to, and as of October 10, 2006, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


